Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 08/31/2020 is entered.  Claims 1-15 are currently pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS statements filed 08/31/2020 and 09/03/2020 have been considered.  Initialed copies accompany this action.
The information disclosure statement filed 08/31/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, the IDS filed 08/31/2020 cites a document J. Walker et al. “M/DBT, new alternative dielectric liquids for transformers”, APPLIED THERMAL ENGINEERING, 1 January 2012, pages 1-10 (see NPL Cite No. 2) that is missing from the file wrapper.  Instead, the file wrapper merely includes a one-paged abstract for the document, and the actual document (pages 1-10) is missing.  Accordingly, this NPL document has been struck-through on the initialed IDS copy and the document’s contents have not been fully considered.  
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 

In response to this requirement, please provide a full copy (all 10 pages) of the referenced J. Walker Applied Thermal Engineering publication. 
	Note that the Examiner tried to obtain a copy of the publication on the internet without making this requirement by first searching the file wrappers of related foreign applications, Google Scholar, and past volumes of Applied Thermal Engineering, but was unsuccessful in finding the reference.  Another reference, Walker et al. (“M/DBT, new alternative dielectric liquids for transformers,” CIGRE D1-107 Colloquium, Paris, France. 2012. pages 1-10), was discovered (and is attached to and relied upon in this correspondence), which although appears similar in its title/abstract/length/year bears no indication to “APPLIED THERMAL ENGINEERING” as cited.  Applicant’s cooperation and help is politely requested, and Applicant is welcome to contact the undersigned Examiner for further clarification or expedited resolution of this requirement. 
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the Applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 16-18 of U.S. Patent No. 10,153,068.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of using mixtures/compositions, mixtures/compositions, and transformers comprising dielectric fluids comprising dibenzyltoluene and benzyltoluene (see patented claims 1, 2, 4, 7, and 16).  The patented claims recite amounts of benzyltoluene and dibenzyltoluene overlapping those claimed relative to both the claimed entire mixture and composition A component (see patented claims 1, 3, 7, and 18).  The patented claims recite the mixture also comprises a natural or synthetic ester, which meets the claimed presence of an ester and formula II (see patented claim 17).  Although the patented claims fail to recite the benzyltoluene/dibenzyltoluene blend and ester are present in relative amounts of 72-96 wt.% and 2-26 wt.% of the entire mixture, respectively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the patented claims by varying the relative amount of natural/synthetic esters to the benzyltoluene/dibenzyltoluene blend in order to obtain other suitable mixtures and methods of operating electrical devices thereof.  
The instant claims and patented claims are obvious variants of one another.
Claim Objections
Claims 9 and 12-14 are objected to because of the following informalities:    
In claim 9, Applicant is suggested to amend “wherein the mixture comprises at least one additive” to read as “wherein the mixture also comprises at least one additive” in order to improve clarity that the recited additive is in addition to the prior-recited composition A comprising dibenzyltoluene and benzyltoluene and ester.  See, for example, the language set forth in claim 5 “wherein the mixture also comprises at least one ester.”  
In claim 12, the phrase “a composition A as defined” is redundant as the parent claim 11 directly recites the presence of “the composition A”.  In order to improve clarity in the claims, Applicant is suggested to remove the phrase from the claim for the line to merely recite “said composition A comprising: …”. 
In claim 13, Applicant is suggested to remove the parentheses around the phrase “when present” such that the claim recites “optionally at least one additive, the total content of additives when present ranging from 0.0001% to 2% by weight,” to improve clarity in the claim.  
In claim 14, the phrase “as defined” in “from 75% to 96% by weight of composition A as defined” is redundant for reasons similar to those described above.  In order to improve clarity in the claims, Applicant is suggested to remove the phrase from the claim for the line to merely recite “from 72% to 96% by weight of composition A …”.
Also in claim 14, Applicant is suggested to remove the parentheses around the phrase “when present” such that the claim recites “the total content of additives when present ranging from 0.0001% to 2% by weight,” to improve clarity in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 The claims appear to be a literal translation into English from a foreign document and do not conform with current U.S. practice.
Claim 1 recites “A method of using a mixture as a dielectric fluid, the mixture comprising a composition A comprising dibenzyltoluene and benzyltoluene, for improving the service life of a transformer.”  The claim is indefinite because it merely recites a method of using a mixture without any active, positive steps delimiting how this use/method is actually practiced.  For purposes of claim interpretation, note the phrases “as a dielectric fluid” and “for improving the service life of a transformer” are merely intended purpose/use limitations and do not impart any structure to the method itself or mixture contained therein.  See MPEP 2173.05(q).  For further examination, the presence of the mere composition in any utility/use will broadly read on the claim since no positive method steps/limitations of how the mixture is used are recited.  Claims 2-15 are also indefinite for their dependency on claim 1 while also failing to rectify the indefiniteness of claim 1 by lacking a recitation to any active, positive method step. 
In claim 12, the term “preferably” in the limitation “at least one organic acid ester preferably chosen from …” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
	Appropriate correction/clarification is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 11 and 15 recite “A mixture comprising: the composition A as defined in claim 1; …” and “A transformer comprising a composition A as defined in claim 1”, respectively, which wholly fail to limit the subject matter and/or include all the limitations of the parent claim 1 drawn to “A method of using a mixture …”.  The parent claims are not drawn to merely a composition A, but rather a method of use of a mixture, and therefore the instant claims of a mixture or transformer do not further limit their parent claim’s subject matter.  Claims 12-14 are also rejected for their dependency on claim 11 and their recitation to limitations of a mixture/composition A without any limitations drawn to further limiting the method of parent claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Notwithstanding the above 112 rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Mason et al. (US 4,744,000, hereinafter Mason) as evidenced by Berger (“JARYLEC Dielectric liquid for capacitors”, 2001).
	As to claim 1, Mason teaches a method of using a mixture comprising a composition A comprising dibenzyltoluene and benzyltoluene (an improved dielectric fluid for capacitors comprising 5-95% by weight phenyl tolyl methanes, abstract and col. 2 lines 53-59).  Mason teaches the phenyl tolyl methane fraction of the composition reads on the composition A; Mason teaches the phenyl tolyl methanes are preferably 50-95% by weight mono benzyl toluene and 5-50% by weight di benzyl toluene (col. 3 lines 1-30).  Mason teaches the phenyl tolyl methanes are preferably “Ugilec C-100” (col. 4 lines 58-62), and the Berger reference is cited as evidence “Ugilec C-100” is a former, now-defunct Tradename for “Jarylec C-100” having the chemical composition about 75% by weight benzyltoluene and about 25% by weight dibenzyltoluene (see the Introduction, Jarylec Compositions, and Footnotes sections on page 1 of Berger). 
	As to claims 2-4, Mason as evidenced by Berger teaches the composition A (Mason’s phenyl tolyl methane fraction) comprises from 2-30% by weight dibenzyltoluene and 70-98% by weight benzyltoluene relative to the total weight of composition A, 10-30% by weight of dibenzyltoluene relative to the total weight of composition A, and/or 70-90% by weight of benzyltoluene relative to the total weight of composition A (“Ugilec C-100” is about 75% by weight benzyltoluene and about 25% by weight dibenzyltoluene, as described above).
	As to claim 5, Mason teaches the mixture also comprises at least one ester (the compositions also include an epoxide scavenger, many species of which are esters, col. 3 lines 36-49). 
As to claim 9, Mason teaches the mixture also comprises at least one antioxidant additive (col. 3 lines 53-61).
As to claim 10, Mason teaches the weight content of the additive with within 0.0001-2% by weight relative to the total weight of the mixture (preferably 0.01-0.2% by weight of the dielectric composition, col. 3 lines 53-55).
As to claim 11, Mason teaches a mixture comprising a composition A comprising dibenzyltoluene and benzyltoluene (a dielectric fluid comprising 5-95% by weight phenyl tolyl methanes, abstract and col. 2 lines 53-59), at least one organic acid ester (the compositions also include an epoxide scavenger, many species of which are adipate esters, col. 3 lines 36-49), and optionally at least one additive (the dielectric composition can also include an antioxidant, col. 3 lines 53-61).  Mason further teaches the phenyl tolyl methane fraction of the composition reads on the composition A; Mason teaches the phenyl tolyl methanes are preferably 50-95% by weight mono benzyl toluene and 5-50% by weight di benzyl toluene (col. 3 lines 1-30).  Mason teaches the phenyl tolyl methanes are preferably “Ugilec C-100” (col. 4 lines 58-62), and the Berger reference is cited as evidence of record “Ugilec C-100” is a former, now-defunct Tradename for “Jarylec C-100” having the chemical composition about 75% by weight benzyltoluene and about 25% by weight dibenzyltoluene (see the Introduction, Jarylec Compositions, and Footnotes sections on page 1 of Berger). 

Claim 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 4,744,000, hereinafter Mason) as evidenced by Berger (“JARYLEC Dielectric liquid for capacitors”, 2001) as applied to claims 1-5 and 9-11 above.
The disclosure of Mason as evidenced by Berger is relied upon as set forth above. 
As to claim 7, Mason’s disclosed amount of phenyl tolyl methane fraction constituting about 5-95% by weight of the mixture (col. 2 lines 52-57) overlaps the instantly claimed amount of the mixture comprising from 72-96% by weight of composition A relative to the total weight of the mixture.
As to claim 8, Mason’s disclosed amount of the dielectric composition including up to 5% by weight of the ester-containing epoxide scavenger (col. 3 lines 36-49) overlaps the instantly claimed amount of the mixture comprising from 2-26% by weight relative to the total weight of the mixture. 
As to claim 13, Mason’s disclosed amount of phenyl tolyl methane fraction constituting about 5-95% by weight of the mixture (col. 2 lines 52-57) overlaps the instantly claimed amount of the mixture comprising from 72-96% by weight of composition A relative to the total weight of the mixture.  Mason’s disclosed amount of the dielectric composition including up to 5% by weight of the organic ester-containing epoxide scavenger (col. 3 lines 36-49) overlaps the instantly claimed amount of the mixture comprising from 2-26% by weight of the organic acid ester relative to the total weight of the mixture.  Mason teaches the weight content of the additive with within 0.0001-2% by weight relative to the total weight of the mixture (preferably 0.01-0.2% by weight of the dielectric composition, col. 3 lines 53-55).

Claims 1-6, 9-12, and 15 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Walker et al. (“M/DBT, new alternative dielectric liquid for transformers,” CIGRE D1-107 Colloquium, Paris, France. 2012. pages 1-10, hereinafter Walker) as evidenced by FR3 Fluid SDS (2011). 
	As to claim 1, Walker teaches a method of using a mixture comprising a composition A comprising dibenzyltoluene and benzyltoluene (adding a blend of 75 wt.% benzyltoluene and 25 wt.% dibenzyltoluene known as “Jarylec” to transformer oil, see the Mono/Dibenzyltoluene M/DBT section on pages 2-3; the mono/dibenzyltoluene blend directly reads on the claimed composition A).
	As to claims 2-4, Walker teaches the composition A (the mono/dibenzyltoluene blend) comprises from 2-30% by weight dibenzyltoluene and 70-98% by weight benzyltoluene relative to the total weight of composition A, 10-30% by weight of dibenzyltoluene relative to the total weight of composition A, and/or 70-90% by weight of benzyltoluene relative to the total weight of composition A (a blend of 75 wt.% benzyltoluene and 25 wt.% dibenzyltoluene, as described above).
	As to claim 5, Walker teaches the mixture also comprises at least one ester (the M/DBT blend is combined with a natural ester “FR3”, see the Introduction section on page 1, the Results and Discussion section on page 5, Table 3 on page 6, and Table 4 on page 8). 
	As to claim 6, Walker teaches the addition of a natural ester “FR3”, as described above.  The FR3 Fluid SDS reference is cited as evidence “FR3” is a Tradename for a dielectric fluid comprising of at least 98 wt.% food-grade vegetable oil and up to 1.0 wt.% antioxidant (see sections 1 and 2 on page 1 of the SDS), which meets the claimed ester being of formula II where R3-R5 independently denote a saturated or unsaturated, linear or branched carbon chain comprising 5 to 20 carbon atoms since food-grade vegetable oils are composed of triglycerides of C5-20 linear saturated and unsaturated carbon chains fatty acids, typically triglycerides of C14-C20 fatty acids, and having various fractions composed of myristic, palmitic, palmitoleic, margaric, stearic, oleic, linoleic, linolenic, arachidic, and eicosenoic fatty acids esterified within in the triglycerides.
	As to claim 9, Walker as evidenced by FR3 Fluid SDS teaches the mixture comprises an antioxidant additive (FR3 contains up to 1.0 wt.% antioxidant, as described above).  
	As to claim 10, Walker as evidenced by FR3 Fluid SDS teaches the weight content of the additive ranges from 0.0001-2% by weight relative to the total weight of the mixture (Walker teaches exemplary blends are 50%-50% Jarylec+FR3 and 10%-90% Jarylec+FR3, see, e.g., Table 3; FR3 Fluid SDS FR3 contains up to 1.0 wt.% antioxidant, as described above; accordingly, a 50%-50% Jarylec+FR3 blend contains up to 0.5 wt.% FR3’s antioxidant, and a 10%-90% Jarylec+FR3 blend contains up to 0.9 wt.% FR3’s antioxidant, which each wall within and encompass the claimed 0.0001-2% by weight range with sufficient specificity to anticipate the claimed range). 
	As to claim 11, Walker teaches a mixture comprising a composition A comprising dibenzyltoluene and benzyltoluene (adding a blend of 75 wt.% benzyltoluene and 25 wt.% dibenzyltoluene known as “Jarylec” to transformer oil, see the Mono/Dibenzyltoluene M/DBT section on pages 2-3; the mono/dibenzyltoluene blend directly reads on the claimed composition A), at least one organic acid ester (the “Jarylec” M/DBT blend is combined with a natural ester “FR3”, see the Introduction section on page 1, the Results and Discussion section on page 5, Table 3 on page 6, and Table 4 on page 8; the FR3 Fluid SDS reference is cited as evidence “FR3” is a Tradename for a dielectric fluid comprising of at least 98.5 wt.% food-grade vegetable oil, see sections 1 and 2 on page 1 of the SDS; food-grade vegetable oil is composed of triglycerides of fatty acids, meeting the claimed ester being an organic acid ester), and optionally at least one additive (the FR3 Fluid SDS reference is cited as evidence “FR3” further comprises up to 1.0 wt.% antioxidant, see section 2 on page 1 of the SDS).
	As to claim 12, Walker as evidenced by FR3 Fluid SDS teaches the composition A (the mono/dibenzyltoluene blend) comprises from 2-30% by weight dibenzyltoluene and 70-98% by weight benzyltoluene relative to the total weight of composition A (a blend of 75 wt.% benzyltoluene and 25 wt.% dibenzyltoluene, as described above) and the at least one organic acid ester is a natural fatty acid ester obtained by reaction between at least one monocarboxylic fatty acids including 5-30 carbon atoms with a linear triol (“FR3” comprises mostly food-grade vegetable oils, as described above; food-grade vegetable oils are composed of triglycerides, i.e., glycerol/triol esters, of C5-20 linear saturated and unsaturated carbon chains fatty acids, typically triglycerides of C14-C20 fatty acids, and having various fractions composed of myristic, palmitic, palmitoleic, margaric, stearic, oleic, linoleic, linolenic, arachidic, and eicosenoic fatty acids esterified within in the triglycerides).  The further presence of an additive in the reference composition has been shown, above.
	As to claim 15, Walker teaches a transformer comprising a composition A comprising dibenzyltoluene and benzyltoluene (adding a blend of 75 wt.% benzyltoluene and 25 wt.% dibenzyltoluene known as “Jarylec” to transformer oil and transformer thereof, see the Summary and Mono/Dibenzyltoluene M/DBT sections on pages 1-3; the mono/dibenzyltoluene blend directly reads on the claimed composition A).

Claims 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (“M/DBT, new alternative dielectric liquid for transformers,” CIGRE D1-107 Colloquium, Paris, France. 2012. pages 1-10, hereinafter Walker) as evidenced by FR3 Fluid SDS (2011) as applied to claims 1-6, 9-12, and 15 above. 
The disclosure of Walker as evidenced by FR3 Fluid SDS is relied upon as set forth above. 
As to claims 7 and 8, Walker as evidenced by FR3 Fluid SDS teach exemplary blends are 50%-50% Jarylec+FR3 and 10%-90% Jarylec+FR3 where “Jarylec” meets composition A and “FR3” meets the ester, as described above.
Walker as evidenced by FR3 Fluid SDS fail to teach the amount of composition A (“Jarylec”) is 72-96% by weight relative to the total weight of the mixture and the amount of ester (“FR3”) is 2-26 wt.% by weight relative to the total weight of the mixture. 
However, Walker generally teaches blends of Jarylec and FR3 where the properties of the pure, individual compositions are tested as well as properties of exemplary blends are tested and compared.  In general, note that the disclosure of pure FR3, 90-10 FR3-Jarylec, 50-50 FR3-Jarylec, and pure Jarylec implies the components may be relatively mixed 100-0:0-100 parts by weight.  Furthermore, Walker teaches the addition of Jarylec provides a negative gassing tendency since the composition is gas absorbing, which is advantageous for sealed transformers (section 3.2, page 5).  Walker further teaches in the field of transformers it is important to minimize the partial discharge (PD) measurement, where it is shown the addition of Jarylec significantly lowers PD in blends as its concentration is raised (section 5, pages 5-7).  Note, Jarylec has a high partial discharge inception voltage compared to the other fluids (Table 3, page 6).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed ranges of 72-96 wt.% by weight composition A and 2-26 wt.% ester relative to the total weight of the mixture from the teachings or Walker by varying and/or optimizing the relative amount of Jarylec provided with FR3 in order to obtain a dielectric liquid composition having sufficient negative gassing and partial discharge characteristics.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claims 13 and 14, Walker as evidenced by FR3 Fluid SDS teach mixtures comprising a composition A comprising dibenzyltoluene and benzyltoluene, at least one organic acid ester, and at least one additive, as described above.  Walker as evidenced by FR3 Fluid SDS teach exemplary blends are 50%-50% Jarylec+FR3 and 10%-90% Jarylec+FR3 where “Jarylec” meets composition A and “FR3” meets the ester, as described above.  Walker as evidenced by FR3 Fluid SDS teaches the composition A (the mono/dibenzyltoluene blend) comprises from 2-30% by weight dibenzyltoluene and 70-98% by weight benzyltoluene relative to the total weight of composition A (“Jarylec” is a blend of 75 wt.% benzyltoluene and 25 wt.% dibenzyltoluene, as described above), and the additive comprises an antioxidant additive (the FR3 Fluid SDS reference is cited as evidence “FR3” further comprises up to 1.0 wt.% antioxidant, as described above). Walker as evidenced by FR3 Fluid SDS teaches the at least one organic acid ester is a natural fatty acid ester obtained by reaction between at least one monocarboxylic fatty acids including 5-30 carbon atoms with a linear triol, as described above.
Walker as evidenced by FR3 Fluid SDS fail to at once teach the amount of composition A (“Jarylec”) is 72-96% by weight relative to the total weight of the mixture, the amount of ester (“FR3”) is 2-26 wt.% by weight relative to the total weight of the mixture, and the amount of antioxidant additive is 0.0001-2% by weight relative to the total weight of the mixture
However, Walker generally teaches blends of Jarylec and FR3 where the properties of the pure, individual compositions are tested as well as properties of exemplary blends are tested and compared.  In general, note that the disclosure of pure FR3, 90-10 FR3-Jarylec, 50-50 FR3-Jarylec, and pure Jarylec implies the components may be relatively mixed 100-0:0-100 parts by weight.  Since there is a minor amount of antioxidant additive in FR3, this relative mixture corresponds to approximately 98.5-0:1-0:0-100 parts by weight ester:antioxidant:M/DBT.  Furthermore, Walker teaches the addition of Jarylec provides a negative gassing tendency since the composition is gas absorbing, which is advantageous for sealed transformers (section 3.2, page 5).  Walker further teaches in the field of transformers it is important to minimize the partial discharge (PD) measurement, where it is shown the addition of Jarylec significantly lowers PD in blends as its concentration is raised (section 5, pages 5-7).  Note, Jarylec has a high partial discharge inception voltage compared to the other fluids (Table 3, page 6).  Note, “FR3” comprises at least 98.5 wt.% food-grade vegetable oil, i.e., the ester, and up to 1.0 wt.% antioxidant, as described above.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed ranges of 72-96 wt.% by weight composition A, 2-26 wt.% ester, and 0.0001-2 wt.% antioxidant additive relative to the total weight of the mixture from the teachings or Walker by varying and/or optimizing the relative amount of Jarylec provided with FR3 in order to obtain a dielectric liquid composition having sufficient negative gassing and partial discharge characteristics.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-5, 9-11, and 15 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Walker (US 2016/0163412) as evidenced by Berger (“JARYLEC Dielectric liquid for capacitors”, 2001).
As to claim 1, Walker teaches a method using a mixture comprising a composition A comprising dibenzyltoluene and benzyltoluene (a composition comprising a) 30-70 wt.% of a mixture of benzyltoluene and dibenzyltoluene, para. 0015; the composition is used as insulating material in devices, para. 0045). 
As to claims 2-4, Walker teaches exemplary formulations comprising anticipatory relative amounts of dibenzyltoluene and benzyltoluene in the disclosed component a) that meet the claimed relative total weight of composition A (see Tables I-III, e.g., Mix 113 containing 59.5 parts by weight benzyltoluene and 10.5 parts by weight dibenzyltoluene as the prior disclosed “component a)”, which corresponds to 85% by weight benzyltoluene and 15% by weight dibenzyltoluene relative to the total weight of composition A as claimed; see also Mix 116 containing 30 parts by weight benzyltoluene and 10 parts by weight dibenzyltoluene the prior disclosed “component a)”, which corresponds to 75% by weight benzyltoluene and 25% by weight dibenzyltoluene relative to the total weight of composition A as claimed).  
As to claim 5, Walker teaches the mixture also comprises at least one ester (abstract, para. 0017 and 0044). 
As to claim 9, Walker teaches the blend of benzyltoluene and dibenzyltoluene is obtained initially as “Jarylec C101” (para. 0083), and the Berger reference is cited as evidence Jarylec chemical compositions contain an epoxide as an additive and/or a small amount of ethyl-vanillin (see the Jarylec Compositions on page 1 of Berger), which meet the claimed presence of at least one additive chosen from an antioxidant and/or decomposition inhibitor.
As to claim 10, Walker as evidenced by Berger teach the weight content of the additive ranges from 0.0001 to 2% by weight relative to the total weight of the mixture (Berger teaches the epoxide additive is typically up to 1% by weight of Jarylec and ethyl vanillin is 200 ppm of Jarylec; since the exemplary mixtures of Walker described above, e.g., Mix 113 and 116, appear to constitute about 70-90 wt.% Jarylec, the amount of additives in the composition appear to be roughly 0.7-0.9 wt.% epoxide additive and/or 140-180 ppm ethyl vanillin additive, i.e., 0.014-0.018 wt.% ethyl vanillin additive, which alone or in combination meet the claimed additive range). 
	As to claim 11, Walker teaches a mixture comprising a composition A comprising dibenzyltoluene and benzyltoluene (a composition comprising a) 30-70 wt.% of a mixture of benzyltoluene and dibenzyltoluene, para. 0015), and at least one organic acid ester (a natural or synthetic ester, abstract, para. 0017 and 0044).  
Any remaining claim limitations in claim 11 are optional.  However, note that Walker teaches the blend of benzyltoluene and dibenzyltoluene is obtained initially as “Jarylec C101” (para. 0083), and the Berger reference is cited as evidence Jarylec chemical compositions contain an epoxide as an additive and/or a small amount of ethyl-vanillin (see the Jarylec Compositions on page 1 of Berger), which meet the claimed presence of at least one additive.
As to claim 15, Walker teaches a transformer comprising a composition A comprising dibenzyltoluene and benzyltoluene (a composition comprising a) 30-70 wt.% of a mixture of benzyltoluene and dibenzyltoluene, para. 0015 and 0045).

Claims 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2016/0163412) as evidenced by Berger (“JARYLEC Dielectric liquid for capacitors”, 2001) as applied to claims 1-5, 9-11, and 15 above.
The disclosure of Walker as evidenced by Berger is relied upon as set forth above.
As to claim 6, Walker teaches the ester is a natural ester, as described above.  Although Walker fails to teach the chemical formula of the natural ester, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed formula II ester from the teaching that Walker’s esters are natural esters since natural esters in the dielectric liquids field implies vegetable oils/triglycerides.  Vegetable oils are composed of triglycerides of C5-20 linear saturated and unsaturated carbon chains fatty acids, typically triglycerides of C14-C20 fatty acids, and having various fractions composed of myristic, palmitic, palmitoleic, margaric, stearic, oleic, linoleic, linolenic, arachidic, and eicosenoic fatty acids esterified within in the triglycerides, which meets the claimed ester being of formula II where R3-R5 independently denote a saturated or unsaturated, linear or branched carbon chain comprising 5 to 20 carbon atoms. 
As to claims 7 and 8, Walker teaches the composition may be provided as a mixture with a natural or synthetic oil, as described above.  
Although Walker fails to teach the amount of composition A (the a) 30-70 wt.% of a mixture of benzyltoluene and dibenzyltoluene component of the initial composition or the “Jarylec”) is 72-96% by weight relative to the total weight of the mixture and the amount of ester is 2-26 wt.% by weight relative to the total weight of the mixture, Walker generally teaches blends of the components and teaches the initial composition has a useful and favorable negative gassing effect which makes it effective to blend with the ester for use as an insulating material in various electrical devices (para. 0044-0045).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed ranges of 72-96 wt.% by weight composition A and 2-26 wt.% ester relative to the total weight of the mixture from the teachings or Walker by varying and/or optimizing the relative amount of component a) with the ester in order to obtain a dielectric liquid composition having sufficient and/or favorable negative gassing characteristics.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	As to claims 12-14, Walker teaches exemplary formulations comprising anticipatory relative amounts of dibenzyltoluene and benzyltoluene in the disclosed component a) that meet the claimed relative total weight of composition A of claims 12 and 14 (see Tables I-III, e.g., Mix 113 containing 59.5 parts by weight benzyltoluene and 10.5 parts by weight dibenzyltoluene as the prior disclosed “component a)”, which corresponds to 85% by weight benzyltoluene and 15% by weight dibenzyltoluene relative to the total weight of composition A as claimed; see also Mix 116 containing 30 parts by weight benzyltoluene and 10 parts by weight dibenzyltoluene the prior disclosed “component a)”, which corresponds to 75% by weight benzyltoluene and 25% by weight dibenzyltoluene relative to the total weight of composition A as claimed).  Walker further teaches the ester is a natural ester, as described above.  
Although Walker fails to teach the chemical formula of the natural ester, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations that the organic acid ester is a natural fatty ester obtained by reaction between at least one monocarboxylic acid including 5 to 30 carbon atoms with a linear triol from the teaching that Walker’s esters are natural esters since natural esters in the dielectric liquids field implies vegetable oils/triglycerides.  Vegetable oils are composed of triglycerides, i.e., glycerol/triol esters, of C5-20 linear saturated and unsaturated carbon chains fatty acids, typically triglycerides of C14-C20 fatty acids, and having various fractions composed of myristic, palmitic, palmitoleic, margaric, stearic, oleic, linoleic, linolenic, arachidic, and eicosenoic fatty acids esterified within in the triglycerides, which meets the claimed limitations.  
Although Walker fails to teach the amount of composition A (the a) 30-70 wt.% of a mixture of benzyltoluene and dibenzyltoluene component of the initial composition or the “Jarylec”) is 72-96% by weight relative to the total weight of the mixture and the amount of ester is 2-26 wt.% by weight relative to the total weight of the mixture as recited in claims 13 and 14, Walker generally teaches blends of the components and teaches the initial composition has a useful and favorable negative gassing effect which makes it effective to blend with the ester for use as an insulating material in various electrical devices (para. 0044-0045).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed ranges of 72-96 wt.% by weight composition A and 2-26 wt.% ester relative to the total weight of the mixture from the teachings or Walker by varying and/or optimizing the relative amount of component a) with the ester in order to obtain a dielectric liquid composition having sufficient and/or favorable negative gassing characteristics.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The additive(s) in claims 12-14 are optional.  However, note that Walker teaches the blend of benzyltoluene and dibenzyltoluene is obtained initially as “Jarylec C101” (para. 0083), and the Berger reference is cited as evidence Jarylec chemical compositions contain an epoxide as an additive and/or a small amount of ethyl-vanillin (see the Jarylec Compositions on page 1 of Berger), which meet the claimed presence of at least one additive and presence of at least one additive chosen from an antioxidant and/or decomposition inhibitor.  As to the recited total content of additives when present range of 0.0001-2% by weight relative to the total weight of the mixture in claims 13 and 14, the range is met by the rationale in the preceding paragraph of varying/optimizing the relative amount of the relative amount of component a) (which contains the additive(s)) with the ester in order to obtain a dielectric liquid composition having sufficient and/or favorable negative gassing characteristics.  
Conclusion
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 23, 2021